McKinney, J.,
delivered the opinion of the Court.
The prisoner was convicted in the Circuit Court of Obion, and sentenced to three years confinement in the *506penitentiary,' for tbe supposed offence of passing a counterfeit bank note.
Tbe indictment charges, that tbe note was the counterfeit resemblance or imitation of a genuine ten dollar bank note issued by tbe Bank of Tennessee.
Tbe proof shows, that tbe note passed, a copy of which is set out in tbe indictment, was in fact a genuine note, issued by the president, directors and company of the Bank of East Tennessee; but altered by the erasure of the word “East.”
The Court instructed the jury, in substance, that it would be sufficient to support the charge in the indictment, if the note passed by the prisoner was such a resemblance of a ten dollar note of the Bank of Tennessee, “ as might probably be passed off on a careless and negligent person,” although it might not be, “in many respects,” exactly like the genuine note. This was stating the rule applicable, to such cases too strongly. The correct rule is, that the imitation or resemblance must be such as to be capable of imposing on persons of “ ordinary observation.”
Such is not the character of the note in question. In a legal sense, it bears no resemblance to a genuine note of the Bank of Tennessee, and no one of “ ordinary observation ” could be deceived or imposed on by it.
The indictment contains no count for forgery.
The judgment is erroneous, and it will be reversed, and the prisoner be remanded for a new trial.